              Case 1:20-cv-00841-RP-SH Document 9 Filed 08/13/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


    JEFFREY PAUL HALE,                              §
                                                    §
                            Plaintiff               §
                                                    §
    v.                                              §
                                                    §
    BRYAN COLLIER, in his Official                          CASE NO. 1-20-CV-841-RP-SH
                                                    §
    Capacity as Executive Director of the
    Texas Department of Criminal Justice;           §
    and, APRIL ZAMORA, in her Official              §
    Capacity as Director of the Texas               §
    Correctional Office on Offenders with           §
    Medical or Mental Impairments,                  §
                                                    §
                            Defendants

                                         AMENDED ORDER1

         Before the Court is Plaintiff’s Application for Temporary Restraining Order and Preliminary

Injunction, filed August 12, 2020. Dkt. 6. The District Court referred this case to the undersigned

Magistrate Judge for resolution and Report and Recommendation, pursuant to 28 U.S.C.

§ 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of

the United States District Court for the Western District of Texas.

         Plaintiff Jeffrey Paul Hale asks the Court to enter a temporary restraining order (“TRO”),

pursuant to Federal Rule of Civil Procedure 65(b), to compel: (1) Defendants Bryan Collier,

Executive Director of the Texas Department of Criminal Justice, and April Zamora, Director of

the Texas Correctional Office on Offenders with Medical or Mental Impairments (“Defendants”),

to immediately process and forward Plaintiff’s application for Medically Recommended Intensive

Supervision (“MRIS”) relief to the Texas Board of Pardons and Paroles, and to do so in the same



1
  This Amended Order replaces the Order docketed as Dkt. 8. Accordingly, the Court ORDERS the Clerk
to STRIKE Dkt. 8.
         Case 1:20-cv-00841-RP-SH Document 9 Filed 08/13/20 Page 2 of 2




manner as they would an application that “meet[s] the initial eligibility criteria” under Section II

(D) of PGP-1.04 when an inmate does not have a reportable sex offense under Chapter 62 of the

Texas Code of Criminal Procedure; and (2) the Texas Board of Pardons and Paroles to process

Plaintiff’s application in accordance with Section 508.146 of the Texas Government Code, and to

do so in the same manner as it would an application submitted by an inmate who does not have a

reportable sex offense under Chapter 62 of the Texas Code of Criminal Procedure.

   Plaintiff contends that Defendants’ denial of his request for release on MRIS has deprived him

of his constitutional right to be free from punitive retroactive laws, as guaranteed by Article I, §10,

cl. 1 of the U.S. Constitution (“Ex Post Facto Clause”). Plaintiff also contends that he has been

deprived, or has been subjected to the deprivation of, his constitutional right to Equal Protection

of the law, in violation of the Fourteenth Amendment.

   In order to determine whether Plaintiff has exhausted his claims or is entitled to the instant

TRO, the Court ORDERS Defendants to file a brief responding to Plaintiff’s arguments by

August 21, 2020. Plaintiff will have until August 28, 2020 to file a reply brief.

   Because Defendants have not yet made an appearance in the case, the Court FURTHER

ORDERS Plaintiff to serve the Defendants with its Application for Temporary Restraining Order

and Preliminary Injunction on or before August 17, 2020.

   SIGNED on August 13, 2020.



                                           SUSAN HIGHTOWER
                                           UNITED STATES MAGISTRATE JUDGE




                                                  2
